FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

HANSEN BEVERAGE COMPANY, a               
Delaware corporation, dba
Monster Beverage Company,
                  Plaintiff-Appellee,
                 v.                            No. 06-56390
NATIONAL BEVERAGE CORP., a                      D.C. No.
                                              CV-06-05470-ER
Delaware corporation; SHASTA
BEVERAGE INC., a Delaware                        ORDER
corporation; NEWBEVCO INC., a
Delaware corp.; FREEK’N BEVERAGE
CORP., a Delaware corporation,
             Defendants-Appellants.
                                         
                     Filed August 17, 2007

   Before: William C. Canby, Jr. and Sidney R. Thomas,
  Circuit Judges, and Suzanne B. Conlon,* District Judge.


                             ORDER

 The motion of Hansen Beverage Company to file its
Motion to Vacate Opinion under seal is GRANTED, and its
motion and reply to the opposition are ordered sealed.

  On June 29, 2007, we filed our opinion in the appeal by
National Beverage Company of a preliminary injunction. See
Hansen Beverage Co. v. National Beverage Co., slip op.
7699, 2007 WL 1859607 (9th Cir. 2007). Our mandate has

  *The Honorable Suzanne B. Conlon, Senior United States District
Judge for the Northern District of Illinois, sitting by designation.

                              10393
10394      HANSEN BEVERAGE v. NATIONAL BEVERAGE
not yet issued. It has now been made known to us that, on
June 8, 2007, the parties had executed a settlement agreement
that, among other things, stipulated that the preliminary
injunction that was the subject of the appeal was made perma-
nent. As a consequence, there was no longer a controversy
between the parties over the preliminary injunction at the time
we issued our opinion, and the case was moot.

   We lacked jurisdiction to decide a moot case. See In re Pat-
tullo, 271 F.3d 898, 900 (9th Cir. 2001). We accordingly
VACATE our opinion and decision of June 29, 2007, and
DISMISS this appeal. See id. at 902.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.